 

iy
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing On. BY Coup
. Eaaje itlct cn vr, =
UNITED STATES DISTRICT COURT Dit

for the
Eastern District of North Carolina

United States of America
v

. Case No. 7:19-cr-60-1FL
MELINDA LORRAINE HALL

 

Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

_|Place: Alton Lennon Federal Building Courtroom No.: 3
2 Princess Street
Wilmington, NC 28401

 

 

 

Date and Time: lag hia @ 9:20 am

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: 05/21/2019 Z, (Apt
eee

V Judge's signature

Robert B. Jones, Jr., U.S. Magistrate Judge

Printed name and title

 

Case 7:19-cr-O0060-FL Document 27 Filed 05/21/19 Page 1 of 1
